                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                               HAMMOND DIVISION

UNITED STATES OF AMERICA                   )
                                           )
              v.                           )      No. 2:15 CR 53
                                           )
DOMINIQUE LINCEY                           )

                                         ORDER

       Pursuant to the Report and Recommendation of the United States Magistrate Judge

dated September 5, 2019 (DE # 87), to which objections have been waived, the Magistrate

Judge’s findings and recommendations are now ADOPTED. Defendant is ADJUDGED to

have committed the violation of supervised release described in the April 22, 2019, Petition

(DE # 63). Defendant’s term of supervised release is REVOKED and defendant is hereby

committed to the United States Bureau of Prisons to serve a term of imprisonment of five

(5) months, including receipt of credit for time served while in federal custody. The court

recommends that defendant be placed in an institution located in close proximity to Gary,

Indiana, for service of this prison sentence and that defendant be given prescribed

medications to assist with mental health treatment during his period of incarceration. After

successful completion of the additional term of imprisonment, defendant shall be placed on

supervised release for a period of twenty-four (24) months under the mandatory and

discretionary conditions of supervision delineated in the Amended Summary Report of

Violations (DE # 80).

                                           SO ORDERED.

       Date: September 9, 2019
                                           s/ James T. Moody
                                           JUDGE JAMES T. MOODY
                                           UNITED STATES DISTRICT COURT
